Case 3:18-cv-01910-WHA Document 109 Filed 11/26/19 Page 1 of 2

ee | : : Suite 800 Suite 3300
Lay Davis Wrig ht 505 Montgomery Street 920 Fifth Avenue

j San Francisco, CA 94111 Seattle, WA 98104-1610
Tremaine Lip
Kelly M. Gorton Ambika K. Doran
415-276-6584 tel 206-757-8030 tel
kellygorton@dwt.com ambikadoran@dwt.com
November 26, 2019
VIA ECF

Honorable William H. Alsup
United States District Court
450 Golden Gate Avenue
San Francisco, CA 94102

Re: Dreamstime.com, LLC v. Google, LLC, No. 3:18-CV-01910-WHA
Dear Judge Alsup:

We represent non-party Getty Images (US), Inc. in connection with discovery that Plaintiff
Dreamstime, LLC, has sought from both Getty Images and Defendant Google, LLC.

We recently learned that Dreamstime has asked the Court, for a second time, to compel Google
to produce the content licensing agreement between Google and Getty Images, which
Dreamstime also sought from Getty Images, and which Getty Images objected to producing.
Getty Images files this letter to renew its concerns ahout disclosure of this agreement, as more
fully set forth in the September 2019 Declaration of Peter Orlowsky (Doc. 97-1).

Pursuant to this Court’s September 9, 2019, order (Doc. 102), Google made the licensing
agreement available for inspection by Dreamstime’s counsel. The Court instructed that
Dreamstime could seek an order to compel the license agreement if, upon inspection,
Dreamstime believed it was still entitled to the agreement.

In its November 22 letter (Doc. 106), Dreamstime does not provide any colorable reason why the
content license agreement should be disclosed. Instead, the letter contains a rote recitation of
terms that Dreamstime generally considers relevant, including “dates,” “term of the agreements,”
“pricing terms,” and “renewal provisions,” without explaining why any of those terms—which
one would expect to find in any agreement of this sort—are relevant to Dreamstime’s claims.
The bare assertion that Google offered terms to Getty Images that it allegedly did not offer to
Dreamstime (Doc. 106 at 1), without specifying which terms, is insufficient.

DWT.COM

Anchorage | Bellevue | Los Angeles | New York
Portland | San Francisco | Seattle | Washington, D.C.
Case 3:18-cv-01910-WHA Document 109 Filed 11/26/19 Page 2 of 2

Honorable William H. Alsup
November 26, 2019
Page 2

In its letter, Dreamstime directs this Court to Rule 26(b)(1), which defines the permissible scope
of discovery. But even under that rule, courts refuse to compel discovery where “any relevance
would be marginal and would not outweigh the risk of disclosure” to a competitor. Pom
Wonderful LLC v. Welch Foods, Inc., No. CV 09-567-AHM (AGRx), 2010 WL 11523591, at *2
(C.D. Cal. Mar. 16, 2010); see also, e.g., Cross-Fit, Inc. v. Nat'l Strength & Conditioning Ass'n,
No. 14CV1191-JLS(KSC), 2016 WL 6476306, at *8 (S.D. Cal. Nov. 2, 2016) (denying motion
to unredact royalty information in agreement where information “may have some tangential
relevance to the issue of damages,” as that was “not enough given the evidence” that the
defendant “has a strong interest in maintaining the confidentiality” of the information).

Getty Images understands a meet-and-confer and hearing are scheduled for November 27, 2019.
I plan to be present for both.

Sincerely,

Davis Wright Tremaine LLP

Kelly M--Gorton
